.f   -’
                                                    682




OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                AUSTIN
                                                                               683




          ~$3.3.;; t,bs       la inaued br 6 oouaty oQplfa--
                            wars~nt
                                  oouxt, mayor or reaoxder of
                      ooaad.aaionera~
          an inoLporat*b   tam.   IB avant of the lattor the
          ~rorlaioas  of Art. SW, 0, G. P. 8hapM be ooelglia$
          with.
                “irhen an arrost in made out oi this oouaty in
          a iolony ease it la your butr to brfn     the oiiaadaz
          before a rim&atnta     of tEl4 oopoty.  8ha ofieodos
          le not entitled   to II*~ bail letha   Bounty of h$a
          arreat In auoh oane.
                *In oaae of b mlaaemaaaor prQaeQutlon pelatng
          lh tblr oounty you CT* a&via06 that you ham 8
          right to arroat tke oifr@&r'trr. ar aoilaty of tbia
          State unleaa tha wrrnnt iq'5.arW    by l u o vnty 001e
          mlaa1c~0r, oommiaalonarr~ ocnirt,.myoz or reorder
          0r an lnoorporatad tawn.   Ii! ovaat'of bbo lattor ,4&o
          pwavlaionn ot Art. 'Bil4,'0. '0. P. ahoul4 be eospU.4
          oith.
                  "when UI.wxoat la ma48 aut of this bounty in's
          ml0demeanor oaae it 14 y&ax auty to take Oh0 ~ffoniler
          b&ore a auglatrPt~     of th3 oaltnoy wEam you make
          the arrsat. If the o$roll&W *in rka bau no IpteuX&
          then br reIaaard.     +4 ia~thl8 aLtuat#m you wplll be
          attitle     to your ml&age Cm g&36 ta the pfaoo o?
          arr~at, for ior arroao and FCa for aal~ae,        but you
          attld not be entltlwl    to tot&r 18U8tig0 ior the r8tW?B
          trig.
                “If the ofimder   should not be obla to make bail
          as outlined above you ahauld return   him to the jail
          02 thiR oounty .~a& in wlpiah event you rw\ild-ba
          e&itlsd   to miit?+&b both 6iri43 ad OS4&8& idi add%-
          ti0n   t0   y0a      0th43r   r444.


               *You are fuxthor odviao4 timt It ia not neoosaary
          that the asrest be made by u1 cifioer   of tba OOUB~)T
          where the offender ia locratoi.  UnQer the appliarble
          provisiona  of Art. l@S, C. C. P. you hare authority
          tc maks an arrost aayubera in Taxam.”
          Artiole     $56, Vernoa*s Annotated code of   Crixubai   PXUOsdUm,
    prcvldsar




8
                                                                           61

Eon. Ii. D. Strillger,     page 8


            w’Ttr4 iollowing   *re tpoaoe offloerar*    the
      mberlff and his deputier,       con&able,    Me merabal
      or polioemen of an inoorporated       tuwn or city,
      the olflaera,     non-aoumlaaioned   off loare and privetem
      of the Stats ranqar force, and any private person
      epeoially    appointed to execute orimlnel pm0eiaa.”
     ktiole  223, Vernon’s        Atmotateb Code of Criminal   Prooe-
Uure, reade a4 followst
             “A warrant oi’ erreat,  iraued by any oounty or
     Cletriot    clerk, or by any IPaglatrate (eroept aounty
     8oadaoioaare       or oame&arionero oourtn, mayoro or
     reoorders of en inaorporeteU city or tom),        ohall
     lzten6 to any part of th* State; and any peace
     0friO~r    to whom   said uamat    ia dlreote4, or Into
     whose baud8 the meme hcia bean trattgierra&      ahall
     be autharlzed to exeoute tho mamain any oounty in
     this State .”

     It ia oloar  tbereforo,    that   a aherirf being & p~ee  oiiloor
68 that term i4 ~ofin.4 In lrrtlole ,W, supra, may exaaute a
warrant of arreat in any aounty      in Tex4m. It rae ho14 la the
ctaeeor Henaon va. State, 49 L% W. (aa) 463, that &tiole       88JI
aupra, doe6 not extend the rtgbt oi I peace otfiaor      to make an
ezraat outaide of hia couab~ la tho ab@otb@aof a WaFLIat, aid
that an arrest made without a UaPrant i0 WXi6.
     Artlola    884,   Vernon’&   Annotated Code of Criminal   Pmoeduro,
providear
           'When a warrant or arrest ie Ieaued by e.tw
     oounty   ooma&saioner or oommlaalormra   court, mayor
     or reoorber   of an iaaorpo~te4   ol*  or tom,   3.t 00B
     not be sreaufed In another OoUntY thui the ana ia
     which it    feeuee,   exae~tt

          “1.   It be 4nUorecPd by s fudga 0r a oourt of
     moor&, in whioh oaae It say be etaouted anywhere
     In the state,  or
           *2.  Ii lt be indoraed by my meglistrate in
     the oounty in *ioh   ‘the aroused %a rotllve, it aray bo
     executed In suoh oounty, The 1nUorwnmt        my bet
3011. 3.       3,    Btrlwar,                     pa66 4



        'ht       this warrant be lX6OUt8d                               $D     the cOUBtf Of
        . . . . . . . ...*... ’ Or, If the,       16 rade  by         flldOr686l8llt
        .     jUd&;s      Of           6   00th  iEidOr68i665t
                                                     Or     r*OOrd,      th8n     th8
        nVry be: 'Let thi6 WafFaZIt be 6S8OUt8d $5 ~6Iy
        oounty of the T~:tate Of T6Xeer* hy otb+r words of
        th6     6am6          rrje&td.ng          Will      be EUfficiCnt.                  %%8    indOrS8-
        ltlant atmll b8 dated, and slgn8d otfioially                                                 bJf the
        sqistrate    making it."
        Article 1066, Veraon*~ Annotated                                        Cob6 02 Criminal                Prooe-
dura,    read6 in part a6 tolLow6t
               'The follo*i56 f68S 6heil be tilOWOd  the
        sbsriit,   or other pea00 0rria6r 36rtQl'Bi56 tb6
        86m#        BUTiO@E                  $tl ld6hOmOUtOP           O&686,          t0    be    hU8d
        against           the defendant                     on aonrletlon;
                    I).      .     l



                    “1 2.              Par moh miLe he mey be eoepallt4                                    te
  r     tnV8l          ill       8XOOUth(l               O?hiU6l       m0O668           and       I-6d.a
        or attaoting                       witnoar, 68f.n             aad ene-Bali 085t6.  Rar
        trPv@llng                  in th8          8WVioe          Or prOQMf8 not Oth8PWiOO
        provided ror, tb8 6um or 68t65 and one-half OMtB
        ror 8aCh tile gofELg mad rsturniag.   Xi ,two or mere
        pereons are maticaed   In the a86m writ, or bwo 0s
        mose Wit6 fn the amI* 0960, he shall cbargo 0nU
        ror the 616tanoe *oWally   aad 58cP866arl3.y t*a7*104
        In ths aamc.n
      Article             SW, Vermm*8 Aa&atwl                                 Cob8      or    Crlmlnal          Br00edur6,
provlde6r
              Wne arreeted rof a lolrraamsaaor @hall be t6kui
        before a magl6bYdO Qf the QOUtLt~wb6lW th6 arS68t
        take6 pl.aad who 6hal.L take ball 654 tran6ntt
        lmedlately   tbs bo#d a0 token '%a the court bari
        jurladiction  of the of~8n68.*
        Article           i334, Wernan~n Annotated                            Code af Crtminal hOO6dur8,
prorides:
                    mOnc arreeted   in one oo~u5t:J ror felony OOS-
        mitted in mother          ahalL in all 06688 be t6k6a
        before         6OEIBMf+Strat@ Of ttl6 OOUIktr VdlSr8 it WO8
        alleged              the           0rr~n89 wa8         commltt4(1."
                                                                         686


3011. 3. D. Ytrltuer,   pa60   8



         After   Cardfilly oonslderl~ td%e above m?ntione& PtatUta8
in Oorxa8atio& with the 8~~t~n~8         made In your l8tter Opinion
quoted above, we a&roe wit& 6.ll the cona~u6:onE        8t6ted thsn-
In cFoapt tim Statement       in the til%h paragraph relative to the
mileag4 the ahsrifi       would bs 8nhithd    to r8oeiYc whn the
party oharged with the ariEdOEi6a$AOrOffOKLSS is armsted        in
another oountp W3 taken before a 6mglstrate OS that county
where km make6 ball. YOU atata that the 6h8riff WOUU not be
entitled       to mileage Sor the mturn   trip.   It i8 OUI' OQipiOa
that uabr        s8ctiOn 11 of Artiole lOb6,   6upra, tbe 6herifi
n0ula be 8iltitbd to #he 8aIB8 msloag~ neoe88arlly        an@ aotually
traveled 011 hi8 return trip a8 he Would be in &Otm          to the
p la a 0
       o r lrr88t.

       ITrimtfng thab the Coregoin(   tuuy   M8W8r8   your inquiry,
W8   are




                                                                   t!!!!!?
                                                                   coMM
                                                                  BY
                                                                  GOull